UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or ¨ Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:001-33399 Comverge, Inc. (Exact name of Registrant as specified in its charter) Delaware 22-3543611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5390 Triangle Parkway, Suite 300 Norcross, Georgia (Address of principal executive offices) (Zip Code) (678) 392-4954 (Registrant’s telephone number including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated filer¨Accelerated filer xNon-accelerated filer¨(Do not check if a smaller reporting company)Smaller Reporting Company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 25,314,127 shares of the Registrant’s common stock, $0.001 par value per share, outstanding on November 2, 2010. Comverge, Inc. Index to Form 10-Q Page PartI- Financial Information Item1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 28 PartII- Other Information Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item6. Exhibits 33 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash Marketable securities Billed accounts receivable, net Unbilled accounts receivable Inventory, net Deferred costs Other current assets Total current assets Restricted cash Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Deferred revenue Current portion of long-term debt Other current liabilities Total current liabilities Long-term liabilities Deferred revenue Long-term debt Other liabilities Total long-term liabilities Shareholders' equity Common stock, $0.001 par value per share, authorized 150,000,000 shares;issued 25,316,460 and outstanding 25,295,323 shares as of September 30, 2010 and issued 25,072,764 and outstanding 25,067,102 shares as of December 31, 2009 25 25 Additional paid-in capital Common stock held in treasury, at cost, 21,137 and 5,662 shares as of September 30, 2010 and December 31, 2009, respectively ) ) Accumulated deficit ) ) Accumulated other comprehensive income 35 18 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenue Product $ Service Total revenue Cost of revenue Product Service Total cost of revenue Gross profit Operating expenses General and administrative expenses Marketing and selling expenses Research and development expenses Amortization of intangible assets Operating loss ) Interest and other expense, net Loss before income taxes ) Provision for income taxes 55 52 Net loss $ ) $ ) $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares used in computation The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Amortization of intangible assets Stock-based compensation Other Changes in operating assets and liabilities: Billed and unbilled accounts receivable, net ) ) Inventory, net ) ) Deferred costs and other assets ) ) Accounts payable ) ) Accrued expenses and other liabilities Deferred revenue Net cash (used in) provided by operating activities ) Cash flows from investing activities Changes in restricted cash ) Purchases of marketable securities ) ) Maturities of marketable securities Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Borrowings under debt facility Repayment of debt facility ) ) Payment of subordinated convertible notes - ) Other ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ $ Supplemental disclosure of noncash investing and financing activities Recording of (reduction in) asset retirement obligation $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except share and per share data) 1. Description of Business and Basis of Presentation Description of Business Comverge, Inc., a Delaware corporation, and its subsidiaries (collectively, the “Company”), provide intelligent energy management solutions that enable energy providers and consumers to optimize their power usage and meet peak demand.The Company delivers its intelligent energy management solutions through a portfolio of hardware, software and services.The Company has three operating segments: the Utility Products & Services segment, the Residential Business segment, and the Commercial & Industrial Business segment. Basis of Presentation The condensed consolidated financial statements of the Company include the accounts of its subsidiaries. These unaudited condensed consolidated financial statements have been prepared by management in accordance with accounting principles generally accepted in the United States and with the instructions to Form 10-Q and Article 10 of Regulation S-X. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments considered necessary for a fair statement of the Company’s financial position as of September 30, 2010 and the results of operations for the three and nine months ended September 30, 2010 and 2009, and cash flows for the nine months ended September 30, 2010 and 2009, consisting only of normal and recurring adjustments. All significant intercompany transactions have been eliminated in consolidation. Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2010. The interim condensed consolidated financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. For further information, refer to the Company’s consolidated financial statements and footnotes thereto for the year ended December 31, 2009 on Form 10-K filed on March 8, 2010. The condensed consolidated balance sheet as of December 31, 2009 was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States. 2. Significant Accounting Policies and Recent Accounting Pronouncements Revenue Recognition – Utility Products & Services The Company sells hardware products and services directly to utilities for use and deployment by the utility. The Company recognizes revenue for such sales when delivery has occurred or services have been rendered and the following criteria have been met: delivery has occurred, the price is fixed and determinable, collection is probable, and persuasive evidence of an arrangement exists.The Company reports shipping and handling revenue and its associated costs in revenue and cost of revenue, respectively. 4 Index to Form 10-Q The Company has certain contracts which are multiple element arrangements and provide for several deliverables to the customer that may include installation services, marketing services, program management services, software, hardware and hosting services. These contracts require no significant production, modification or customization of the software and the software is incidental to the products and services as a whole. The Company evaluates each deliverable to determine whether it represents a separate unit of accounting. If objective and reliable evidence of fair value exists for all units of accounting in the arrangement, revenue is allocated to each unit of accounting based on relative fair values. Each unit of accounting is then accounted for under the applicable revenue recognition guidance. Revenue Recognition - Residential Business The Company defers revenue and the associated cost of revenue related to certain long-term Virtual Peaking Capacity, or VPC, contracts until such time as the annual contract payment is fixed and determinable. The Company invoices VPC customers on a monthly or quarterly basis throughout the contract year. The VPC contracts require the Company to provide electric capacity through demand reduction to utility customers, and require a measurement and verification of such capacity on an annual basis in order to determine final contract consideration for a given contract year. Contract years typically begin at the end of a control season (generally, at the end of a utility’s summer cooling season that correlates to the end of the utility’s peak demand for electricity) and continue for twelve months thereafter.Once a participant enrolls in one of the Company’s VPC programs, the Company installs intelligent hardware at the participant’s location. The cost of the installation and the hardware are capitalized and depreciated as cost of revenue over the remaining term of the contract with the utility, which is shorter than the operating life of the equipment.The Company also records telecommunications costs related to the network as cost of revenue.The cost of revenue is recognized contemporaneously with revenue. The current deferred revenue and deferred cost of revenue as of September 30, 2010 and December 31, 2009 are provided below: September 30, December 31, Deferred revenue: VPC contract related $ $ Other Current deferred revenue $ $ Deferred cost of revenue: VPC contract related $ $ Other Current deferred cost of revenue $ $ 5 Index to Form 10-Q The Company enters into agreements to provide base load capacity. Energy efficiency revenues are earned based on the Company’s ability to achieve committed capacity through base load reduction. In order to provide capacity, the Company delivers and installs energy efficiency management solutions. The base load capacity contracts require the Company to provide electric capacity to utility customers, and include a measurement and verification of such capacity in order to determine contract consideration. The Company defers revenue and associated cost of revenue until such time as the capacity amount, and therefore the related revenue, is fixed and determinable. Once the capacity amount has been verified, the revenue is recognized. If the revenue is subject to penalty, refund or an ongoing obligation, the revenue is deferred until the contingency is resolved and/or the Company has met its performance obligation. Certain contracts contain multiple deliverables, or elements, which require the Company to assess whether the different elements qualify for separate accounting. The separate deliverables in these arrangements meet the separation criteria. Accordingly, revenue is recognized for each element by applying the residual method, since there is objective evidence of fair value of only the undelivered item. The amount allocated to the delivered item is limited to the amount that is not contingent upon delivery of the additional element. Revenue Recognition - Commercial & Industrial Business The Company enters into agreements to provide commercial and industrial demand response services. The demand response programs require the Company to provide electric capacity through demand reduction when the utility or independent system operator calls a demand response event to curtail electrical usage. Demand response revenues are earned based on the Company’s ability to deliver capacity. In order to provide capacity, the Company manages a portfolio of commercial and industrial participants’ electric loads. Capacity amounts are verified through the results of an actual demand response event or a demand response test.The Company recognizes revenue and associated cost of revenue in its demand response services at such time as the capacity amount is fixed and determinable. The Company records revenue from capacity programs with independent system operators. The capacity year for its primary capacity program spans from June 1st to May 31st annually. For participation, the Company receives cash payments on a monthly basis in the capacity year. Participation in the capacity program requires the Company to respond to requests from the system operator to curtail energy usage during the mandatory performance period of June through September, which is the peak demand season. The annual payments for a capacity year are recognized at the end of the mandatory performance period, once the revenue is fixed and determinable.As of September 30, 2010, there was $20,279 of unbilled accounts receivable and $19,130 of accrued expenses recorded related to the capacity program.These balances are not indicative of the gross margin associated with this capacity program due to the timing of cash receipts differing from the timing of cash payments to end-use participants.These balances will be reduced as the Company receives payment from the independent system operator and pays the end-use participants throughout the capacity year. Revenue from time-and-materials service contracts and other services are recognized as services are provided. Revenue from certain fixed price contracts are recognized on a percentage-of-completion basis, which involves the use of estimates. If the Company does not have a sufficient basis to measure the progress towards completion, revenue is recognized when the project is completed or when final acceptance is received from the customer. The Company also enters into agreements to provide hosting services that allow customers to monitor and analyze their electrical usage. Revenue from hosting contracts is recognized as the services are provided, generally on a recurring monthly basis. 6 Index to Form 10-Q Comprehensive Loss The Company reports total changes in equity resulting from revenues, expenses, and gains and losses, including those that do not affect the accumulated deficit. Accordingly, other comprehensive loss includes those amounts relating to unrealized gains and losses on investment securities classified as available for sale. The components of comprehensive loss are as follows: Three Months Ended Nine Months Ended September 30, September 30, Net loss $ ) $ ) $ ) $ ) Unrealized gain (loss) on marketable securities 27 (3 ) 17 16 Comprehensive loss $ ) $ ) $ ) $ ) Concentration of Credit Risk The Company derives a significant portion of its revenue from products and services that it supplies to electricity providers, such as utilities and independent service operators. Changes in economic conditions and unforeseen events could occur and could have the effect of reducing use of electricity by our customers’ consumers. The Company’s business success depends in part on its relationships with a limited number of large customers.During the three months ended September 30, 2010, the Company had one customer which accounted for 59% of the Company’s revenue. During the nine months ended September 30, 2010, the Company had two customers which accounted for 52%, in the aggregate, of the Company’s revenue. The total accounts receivable from these customers was $26,119 as of September 30, 2010, or 61% of net accounts receivable outstanding. The Company had one customer which accounted for 57% of the Company’s revenue during the three months ended September 30, 2009 and 33% of the Company’s revenue during the nine months ended September 30, 2009.No other customer accounted for more than 10% of the Company’s total revenue during the three and nine months ended September 30, 2010 and 2009. The Company is subject to concentrations of credit risk from its cash and cash equivalents and short term investments. The Company limits its exposure to credit risk associated with cash and cash equivalents and short term investments by placing its cash and cash equivalents with a number of domestic financial institutions and by investing in investment grade securities. Goodwill The Company performs its annual impairment test of goodwill as of December 31st. Goodwill is tested for impairment using the two-step approach. Step 1 of the goodwill impairment test compares the fair value of the reporting unit with its carrying amount, including goodwill.The Company bases its fair value estimates on projected financial information which it believes to be reasonable.If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test would be performed to measure the amount of impairment, if any. As of September 30, 2010, goodwill in the amount of $7,680 is related to the Energy Efficiency reporting unit in the Residential Business segment. This reporting unit is experiencing a decline in installations in its service territories, resulting in revenue from the reporting unit being less than expected.As of September 30, 2010, the Company does not believe an event or change in circumstance has occurred that would more likely than not reduce the fair value of the reporting unit below its carrying amount.If the decline in revenue and associated cash flows continues, it may impact the fair value of the reporting unit, causing its carrying value to exceed its fair value.Also, materially different assumptions regarding future performance of the reporting unit or a change in the strategic direction of the reporting unit could result in significant impairment losses. 7 Index to Form 10-Q Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board, or FASB, issued amendments to the accounting and disclosure for revenue recognition. These amendments, effective for fiscal years beginning on or after June 15, 2010 (early adoption is permitted), modify the criteria for recognizing revenue in multiple element arrangements and the scope of what constitutes a non-software deliverable. The Company is currently assessing the impact of the adoption on its consolidated financial position and results of operations. In January 2010, the FASB issued Accounting Standards Update, or ASU, No. 2010-06 Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements.The guidance requires previous fair value hierarchy disclosures to be further disaggregated by class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. In addition, significant transfers between Levels 1 and 2 of the fair value hierarchy are required to be disclosed. These additional requirements became effective January1, 2010 for quarterly and annual reporting. These amendments did not have an impact on the consolidated financial results as this guidance relates only to additional disclosures. In February 2010, the FASB issued ASU No. 2010-09 Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements.The update removes the requirement to disclose a date through which subsequent events have been evaluated.The update is effective for interim or annual periods ending after June 15, 2010.The change in disclosure did not have a material impact on the Company’s financial position, results of operation or cash flows. 3. Net Loss Per Share Basic net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted net loss per share is computed using the weighted average number of common shares outstanding and, when dilutive, potential common shares from options and warrants using the treasury stock method and from convertible securities using the if-converted method. Because the Company reported a net loss for the three and nine months ended September 30, 2010 and 2009, all potential common shares have been excluded from the computation of the dilutive net loss per share for all periods presented because the effect would have been anti-dilutive. Such potential common shares consist of the following: September 30, Unvested restricted stock awards Outstanding options Total 8 Index to Form 10-Q 4. Marketable Securities The amortized cost and fair value of marketable securities, with gross unrealized gains and losses, as well as the balance sheet classification as of September 30, 2010 and December 31, 2009 is presented below. September 30, 2010 Amortized Unrealized Unrealized Fair Cash and Restricted Marketable Cost Gains Losses Value Equivalents Cash Securities Money market funds $ $
